Citation Nr: 0530807	
Decision Date: 11/16/05    Archive Date: 11/30/05

DOCKET NO.  03-22 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for the 
residuals of a fracture of the left mid-tibia and fibula.

2.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1944 to August 1948.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision by the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In correspondence dated 
in May 2004 the veteran withdrew his request for a Board 
hearing.  

By correspondence dated November 8, 2005, the Board notified 
the veteran that his motion to advance his case on the docket 
had been granted.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  A review of the 
record indicates the veteran was adequately notified of the 
VCAA as it applies to his present TDIU appeal, but that no 
specific notice was provided as to his increased rating 
claim.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  

The revised duty to assist requires VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim and in claims for 
disability compensation requires VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159.  

In this case, the medical evidence of record includes a 
February 2003 VA examination report providing diagnoses of 
continued throbbing pain, spasm, numbness, and tingling 
status post fracture of the left tibia and fibula, 
complicated by cervical spondylitis, lumbar spondylosis, 
chronic left-sided pain, and peripheral vascular disease; 
mild to moderate degenerative changes to the left knee; small 
spur to the inferior margin of the left medial malleolus; and 
unemployability due to the veteran's inability to sit or 
stand for prolonged periods of time without throbbing pain, 
numbness, tingling, and spasms which prevented industrial, as 
well as, sedentary employment.  Although the examiner 
indicated that, at least to some extent, the veteran's 
unemployability and his continued throbbing pain, spasm, 
numbness, and tingling were due to his service-connected left 
tibia and fibula fracture, no opinion was provided as to the 
degree of any additional disability attributable to the 
service-connected disorder.  It was also noted that these 
symptoms were complicated by the veteran's nonservice-
connected cervical spondylitis, lumbar spondylosis, chronic 
left-sided pain, and peripheral vascular disease.  Therefore, 
the Board finds further medical clarification is required as 
to this matter.  

VA law provides that a disability which is proximately due to 
or the result of a service-connected disease or injury shall 
be service connected.  38 C.F.R. § 3.310 (2005).  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that when aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).  

The Court has also held that where there is plausible 
evidence that a claimant is unable to secure and follow a 
substantially gainful occupation and where the Board has not 
relied on any affirmative evidence to the contrary, the Court 
will reverse the Board's determination, as a matter of law, 
that the veteran's case is ineligible for consideration under 
38 C.F.R. § 4.16(b) by the Director of Compensation and 
Pension.  See Bowling v. Principi, 15 Vet. App. 1, 10 (2001).



Accordingly, the case is REMANDED for the following:

1.  The veteran must be provided 
notification (1) of the information and 
evidence not of record necessary to 
substantiate his increased rating claim, 
(2) of the information and evidence that 
VA will seek to provide, (3) of the 
information and evidence that he is 
expected to provide, and (4) to request 
or tell him to provide any evidence in 
his possession that pertains to his 
claims.  

2.  The veteran should be scheduled for 
an appropriate VA examination for 
specific opinions as to (a) whether he 
has an additional disability to the left 
lower extremity manifested by throbbing 
pain, spasm, numbness, and tingling that 
is proximately due to his service-
connected residuals of a left mid-tibia 
and fibula fracture, and (b) whether he 
is presently unemployable solely as a 
result of his service-connected 
disabilities.  The claims folder must be 
available to, and reviewed by, the 
examiner.  The examiner should reconcile 
any opinions given with the other 
evidence of record and provide a complete 
rationale.

3.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issues on 
appeal.  The RO must consider all 
applicable laws and regulations, 
including whether referral for 
extraschedular rating consideration is 
warranted.  If the benefits sought remain 
denied, the veteran should be furnished 
an appropriate supplemental statement of 
the case and be afforded the opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

